DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.

 Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues:
Mountain is completely silent as to metadata. Babu only references metadata in the context of providing and locating metadata. Even assuming arguendo that the Office Action were to establish that presentation times of media content events are known to be part of metadata, there is no teaching or suggestion in Mountain, Babu, or any of the prior art references of record that such metadata is necessarily the basis for any prediction, much less the claimed prediction of user interest and a hardware conflict based on content metadata. Therefore, Applicant respectfully submits that Mountain and Babu, either alone or in combination, do not teach or suggest the features of the amended independent claims. 

Examiner respectfully disagrees.  Para 0122 of Mountain cites, “in embodiments of the calendar synchronization system, media content events that are similar in subject matter, and/or that have the same actors or other individuals, to the media content events of interest identified in the user's favorites list, that are identified during the learning process, and/or that are identified in a media content event recommendation list, are also identified as being media content events of interest” (emphasis added).  Examiner interprets that a determination of similar subject matter, having the same actors or individuals, etc would teach access to metadata as these types of information are well known to one of ordinary skill in the art to be different kinds of metadata.  Therefore, Examiner maintains that Mountain’s features of a determination of similar subject matter, actors or individuals, to identify as being media content events of interest teaches Applicant’s feature of accessing content metadata for prediction of user interest.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain (“Mountain” US 20160029085), and further in view of Babu (“Babu” US 20140355963), and Thomas et al. (“Thomas” US 20170280196).

Regarding claim 1, Mountain teaches a method for predicting and resolving hardware conflicts, the method comprising: [Mountain – Para 0114-0117: teaches in the event of a schedule conflict, the highest priority media content events are recorded to the extent of recording capacity is available in the DVR 510 and/or available tuners 530]
accessing a schedule of recordings for one or more scheduled first content items; [Mountain – Para 0053: teaches the scheduled recording information generated by the calendar synchronization system 100 may be communicated to one or all of the other media devices 104.]
accessing user profile information; [Mountain – Para 0119, 0120: teaches media content being of interest based on learning the user’s viewing preferences]
accessing content metadata; [Mountain – Para 0122: teaches the calendar synchronization system 100, media content events that are similar in subject matter, and/or that have the same actors or other involved individuals.  Examiner notes: similar subject matter, having the same actors, other involved individuals are well known in the art to be different types of metadata]
predicting user interest in one or more second content items based on the user profile information wherein the one or more second content item are not scheduled; [Mountain – Para 0119: teaches a learning function or algorithm that may be used to identify most likely ones of the conflicting media content events that the user would like to have automatically recorded] 
*** 
accessing a content schedule for the predicted one or more second content items, wherein the one or more second content items is a non-routine content item; [Mountain – Para 0122: teaches media content events that are similar in subject matter, to the media content events of interest identified in the user's favorites list, that are identified during the learning process, and/or that are identified in a media content event recommendation list, are also identified as being media content events of interest. In such embodiments, the presentation times of these related or similar media content events are compared with the start and end times of the scheduled appointments and are automatically recorded if a conflict is identified.
predicting a hardware conflict based on the identified overlap of the schedule of recordings for the one or more scheduled first content items, and the content schedule for the predicted one or more second content items; and [Mountain – Para 0119, 0114-0117: teaches a learning function or algorithm that may be used to identify most likely ones of the conflicting media content events that the user would like to have automatically recorded] 
in response to predicting the hardware conflict, [Mountain – Para 0115: teaches In the event that the media device 102 does not have sufficient capacity in the DVR 510 to record all of the conflicting media content events identified in the user's list of favorite programs and/or channels, then a prioritization scheme may be employed to automatically identify and record those conflicting media content events that are most likely to be of heightened interest to the user] 
comparing the schedule of recordings for one or more scheduled first content items to content schedule for the second content items to identify overlap in schedules;
Further, Mountain teaches predicting user interest in content items based on user profile, but does not explicitly teach predicting user interest in one or more second content items based on the user profile information and the content metadata;
Mountain teaches predicting a hardware conflict, but does not explicitly teach the predicted user interest in the one or more second content items, wherein the predicted user interest is based on the user profile information and the content metadata,
Mountain teaches generating a prompt regarding a hardware conflict, but does not explicitly teach generating a prompt with a corrective action to address the conflict.

However, Babu teaches comparing the schedule of recordings for one or more scheduled first content items to content schedule for the second content items to identify overlap in schedules; [Babu – Para 0032, 0037, 0053-0056, Fig. 8: teaches video programs to be recorded may be selected by the user.  DVR scheduler 302 may provide an indication that a first video program scheduled to begin recording at a current time overlaps with a second video program scheduled to begin recording at a time before an end time of the first video program.]
generating a prompt with a corrective action to address the conflict. [Babu – Para 0053, Fig. 5, 8: teaches The user may have selected to automatically record one or more of the conflicting video programs based on the DVR conflict resolution (e.g., without receiving a prompt) or to receive a prompt for the local user to resolve the DVR conflict, in which instance the user may directly provide the resolution of the DVR conflict.]
Mountain and Babu are analogous in the art because they are from the same field of DVR conflicts [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain and Thomas’s conflict prompts in view of Babu to resolving conflicts for the reasons of improving efficiency by allowing the user to take action against conflicts as soon as they are notified. 
Mountain and Babu teaches predicting user interest in content items based on user profile, but does not explicitly teach predicting user interest in one or more second content items based on the user profile information and the content metadata;
Mountain and Babu teaches predicting a hardware conflict, but does not explicitly teach the predicted user interest in the one or more second content items, wherein the predicted user interest is based on the user profile information and the content metadata,

However, Thomas teaches predicting user interest in one or more second content items based on the user profile information and the content metadata;
the predicted user interest in the one or more second content items, wherein the predicted user interest is based on the user profile information and the content metadata, [Thomas – Para 0120, 0010: teaches the media guidance application may compare the genre, rating, and description of each movie with data in the user profile indicating what genres, ratings, and keywords the user has an interest in. The media guidance application may select the media asset based on determining that the media asset has metadata that matches the data in the user profile]
Mountain, Babu, and Thomas are analogous in the art because they are from the same field of presentation of media content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain and Babu in view of Thomas to access of content metadata for the reasons of improving accuracy of personalization by using metadata to match preferences to user profile.

Regarding claim 2, Mountain, Babu, and Thomas teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
determining whether the one or more second content items overlaps in time with any of the one or more first content items; 
in response to determining that the one or more second content items overlap in time with at least one of the one or more first content items, determining whether there are a sufficient number of tuners available to tune to the overlapping content items; and 
in response to determining that there is not a sufficient number of tuners, predicting the hardware conflict.  [Mountain – Para 0122: teaches the presentation times of these related or similar media content events are compared with the start and end times of the scheduled appointments and are automatically recorded if a conflict is identified.  Para 0116, 0114, 0118: teaches in the event of a schedule conflict, a determination of whether there is a sufficient number of tuners 530 are available]

Regarding claim 7, Mountain, Babu, and Thomas teaches the method of claim 1, wherein predicting user interest in one or more second content items based on the user profile information and the content metadata comprises: 3Application No.: 16/837,383Docket No.: 003597-2316-101 Preliminary Amendment dated June 9, 2020 
receiving user preference data from the user profile information; and 

searching available content items based on the user preference data to identify the one or more second content items having content metadata related to the user preference data.  [Mountain – Para 0119, 0120: teaches the historical viewing habits of the user are stored and then analyzed to identify which media content events the user is watching. When a conflicting media content event is identified as being a media content event of interest based on learning the user's viewing preferences, then the start and end times for the scheduled appointments can be compared with the program presentation times of those identified media content events] [Thomas – Para 0120, 0010: teaches the media guidance application may compare the genre, rating, 

Regarding System claims 10, 11, 16 and Non-transitory computer readable medium claims 19, and 20, claim(s) 10, 11, 16, 19, and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 2, and 7. Therefore, claim(s) 10, 11, 16, 19, and 20 is/are subject to rejections under the same rationale as applied hereinabove for claims 1, 2, and 7.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain, Babu, and Thomas as applied to claim 2 above, and further in view of Lovell ("Lovell" US 9240217).

Regarding claim 3, Mountain, Babu, and Thomas do not explicitly teach claim 3.  However, Lovell teaches the method of claim 2, wherein determining whether the one or more second content items overlaps in time with any of the one or more first content items comprises:
identifying a start time and an end time of the one or more first content items; [Lovell – C11, L50-C12, L2: teaches identifying the start time and end time of scheduled recordings (114-1, 114-2, 114-3, 114-4)]
identifying a start time and an end time of the one or more second content items; [Lovell – C11, L50-C12, L2: teaches identifying the start time and end time of scheduled recordings (114-1, 114-2, 114-3, 114-4)]
determining whether the start time and the end time of the one or more first content items fall within the start time and the end time of the one or more second content items; [Lovell – C11,L50-C12,L2: teaches  scheduled recording of the media programs 120-1 through 120-4, as represented by their start times and end times in each of the scheduling records (114-1, 114-2, 114-3 and 114-4) of the recording schedule (112) for recording with the tuner (106-1), may overlap with zero, one or more scheduled recordings of the others of the media programs 120-1 through 120-4.
in response determined that the start time and the end time of the one or more first content items fall within the start time and the end time of the one or more second content items, determining an overlapping content item.  [Lovell – C15, L66-C16, L38: teaches a recording engine (e.g., 108, etc.) in a multimedia device (e.g., 102, etc.) is configured to detect /determine/identify a first time point (e.g., 204-8, etc.) at which at least two media programs (e.g., 120-2 and 120-3, etc.) start to overlap.]
Mountain, Babu, Thomas, and Lovell are analogous in the art because they are from the same field of media recording [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain, Babu, and Thomas’s overlapping content in view of Lovell to start and ending times for the reasons of improving accuracy of determinations by using specific start and end times of the contents in question.

System claim 12, claim(s) 12 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 3. Therefore, claim(s) 12 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

Claims 4, 5, 8, 13, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain, Babu, and Thomas as applied to claim 1 above, and further in view of Klarfeld et al. ("Klarfeld" US 20060206912).

Regarding claim 4, Mountain, Babu, and Thomas do not explicitly teach claim 4.  However, Klarfeld teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
determining a current amount of available storage space on a storage device; [Klarfeld – Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space]
calculating a first amount of storage space needed for recording the one or more first content items over a first time period; [Klarfeld – Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space]
calculating a second amount of storage space needed for recording the one or more second content items over the first time period; and [Klarfeld – Para 1245, 0292-0308: teaches Creates a schedule for recording and deleting programs that maximizes the value of available storage space]
predicting the hardware conflict based on the current amount of available storage space, the first amount of storage space, and the second amount of storage space.  [Klarfeld – Para 1245, 0292-0308: teaches when storage becomes a constraint, the SDM determines which stored programs should be deleted to make room for more desirable programs, including the viewer's explicit recording requests]
Mountain, Babu, Thomas, and Klarfeld are analogous in the art because they are from the same field of television systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain, Babu, and Thomas in view of Klarfeld to storage space for the reasons of improving efficiency by determining the amount of space that is available for recordings.

Regarding claim 5, Mountain, Babu, Thomas, and Klarfeld teaches the method of claim 4, wherein the storage device comprises a plurality of tuners.  [Mountain – Para 0118, 0083: teaches a media device 102 configured with one or more tuners 530]

Regarding claim 8, Mountain, Babu, and Thomas do not explicitly teach claim 8.  However, Klarfeld teaches the method of claim 1, wherein the hardware conflict comprises a hardware storage space conflict.  [Klarfeld – Para 1245, 0292-0308: teaches when storage becomes a constraint, the SDM determines which stored programs should be deleted to make room for more desirable programs, including the viewer's explicit recording requests]
In addition, the rationale of claim 4 is used for this claim.

Regarding System claims 13, 14, and 17, claim(s) 13, 14, and 17 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 4, 5, and 8. Therefore, claim(s) 13, 14, and 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 4, 5, and 8.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain, Babu, and Thomas as applied to claim 1 above, and further in view of Glennon et al. ("Glennon" US 20150052568).

Regarding claim 6, Mountain, Babu, and Thomas teaches the method of claim 1, wherein predicting the hardware conflict comprises: 
in response to determining that the number of overlapping content items exceeds a number of tuners available, predicting the hardware conflict.  [Mountain – Para 0118: teaches In the event that the media device 102 does not have a sufficient number of tuners 530 available to record all of the conflicting media content events identified in the user's list of favorite programs and/or channels, then the prioritization scheme may be employed to automatically identify and record those conflicting media content events that are most likely to be of heightened interest to the user]
Mountain, Babu, and Thomas do not explicitly teach determining a maximum number of overlapping content items from all of the first content items and second content items; and

determining a maximum number of overlapping content items from all of the first content items and second content items; and [Glennon – Para 0172: teaches a tuner-equipped device may be configured dynamically or preconfigured to limit the number of streams below a maximum (e.g., 3 streaming clients for live TV or recording, etc.).]
Mountain, Babu, Thomas, and Glennon are analogous in the art because they are from the same field of tuner systems [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain, Babu, and Thomas in view of Glennon to maximum overlapping recordings for the reasons of improving efficiency by limiting the amount of streams received/recorded.

Regarding System claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 6. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain, Babu, and Thomas as applied to claim 1 above, and further in view of Lin ("Lin" US 20190342143).

Regarding claim 9, Mountain, Babu, and Thomas do not explicitly teach claim 9.  However, Lin teaches the method of claim 1, wherein the corrective action comprises an option to upgrade a hardware device.  [Lin – Para 0023: teaches if 
Mountain, Babu, Thomas, and Lin are analogous in the art because they are from the same field of resource management [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain, Babu, and Thomas in view of Lin to upgrade options for the reasons of improving user experience by offering the user more capacity if it is determined that the user does not have enough space for recording.

Regarding System claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mountain, Babu, and Thomas as applied to claim 1 above, and further in view of Wiser et al. ("Wiser" US 20100031162).

Regarding claim 28, Mountain, Babu, and Thomas do not explicitly teach claim 28.  However, Wiser teaches The method of claim 1, wherein the content metadata comprises at least one of an indicator that the content item is a new content item and an indicator of a type of the content item.  [Wiser – Para 0257: teaches program metadata may include, but is not limited to, type of programming content (e.g. movie, episode etc.), and genre/category of the program (e.g., reality, documentary etc.).]
Mountain, Babu, Thomas, and Wiser are analogous in the art because they are from the same field of displaying programming content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mountain, Babu, and Thomas’s metadata in view of Wiser to content types for the reasons of improving personalization by matching contents to specific types of information.

Regarding System claim 29 and Computer Readable Medium claim 30, claim(s) 29 and 30 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 28. 
Therefore, claim(s) 29 and 30 is/are subject to rejections under the same rationale as applied hereinabove for claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/           Examiner, Art Unit 2426



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426